Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 1 of 20




                         EXHIBIT C
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 2 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court:                                               County:                              Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
 TJM-CFH          NORTHERN DISTRICT OF NEWYORK
 Plaintiff/ Petitioner:                                                Defendant/ Respondent:
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and in his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 BRT 2987 c/o New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say; I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name I Address:    Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 1221 O
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99Washington Ave, Albany, NY 12210 received by Mary Borcsok, Cieri<. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight: 165; Height: S'S"; Hair: Brown;                                             ·

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-456Sfrom a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.


                                                                         Subscribed and sworn to before me by the off/ant who is
                                                                         personally known to me.


                                                                              a/lMJ\Qss~-
A Plus Process Service
PO Box582                                                                Date
Guilderland, NY 12084
5184706552
                                                                                                    Anne B. Stefanski
                                                                                             Notary Public, State of New York
                                                                                              Registration No. 01 ST6369842
                                                                                               Qualified in Albany County
                                                                                           Commission Expires January 22, 20:?2,.
         Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 3 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:             Court                                               County:                              Job:
 18-CV-00566-      UNITED STATES DISTRICT COURT FOR THE                                                     3202096
 TJM-CFH           NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant I Respondent
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and In his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 CNP 0958 do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Cieri<, 99 Washington Ave, Albany, NY 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects orto Permit Inspection of Premises in a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99 Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight: 165; Height: S'S"; Hair. Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and If she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.


                                                                         Subscribed and sworn to before me by the afflant who is
                                                                         personally known to me.



                                                                         Notary Publi~
A Pl us Process Service
PO Box582
                                                                                31.J:ti       ,q
                                                                         Date
Guilderland, NY 12084
5184706552                                                                                        Anne B. Stefanski
                                                                                           Notary Public, State of New York
                                                                                            Registration No. 01ST6369842
                                                                                             Qualified in Albany County
                                                                                         Commission Expires January 22, 20~~
         Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 4 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                County:                             Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                     3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant I Respondent:
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and in his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 CNP 4444 do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, 1was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Clerk, 99Washington Ave, Albany, NY 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises In a Civil Action

Additional Comments:
1) Successful Attempt Mar 26, 2019, 3:02 pm EDT at 99 Washington Ave, Albany, NY 12210 received by Mary Borcsok, Cieri<. Age: 60;
Ethnicity: Caucasian; Gender: Female; Weight: 165; Height: S'S"; Hair: Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number518-391-4565from a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.

                                                                         Subscribed and swam to before me by the a[fiant who is
                                                                         personally known to me


                                                                              OwAOfi?m ff'•Jn·
                                                                         Notary Public
A Plus Process Service
PO Box 582
                                                                              31.;;r:J:// q
                                                                         Date
Guilderland, NY 12084
                                                                                                  Anne B. Stefanski
5184706552                                                                                 Notary Public, State of New York:
                                                                                            Registration No. 01ST6369842
                                                                                              Qualified in Albany County
                                                                                         Commission Expires January 22, 20_.-i.
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 5 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                County:                              Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant/ Respondent
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and in his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 CSL 1084 c/o New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 1221 O
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects orto Permit Inspection of Premises In a Civil Actlon

Additional Comments:
1) successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99 Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight: 165; Height: S'S"; Hair. Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.


                                                                         Subscribed and sworn to before me by the affiant who Is
                                                                         personally known to me.

                                                                                G/)/)1) ~a:1€-QatJ ~.e, ·
                                                                         Notary Public
A Plus Process Service
PO Box582
                                                                                 3l.2Vtll
                                                                         Date
Guilderland, NV 12084
5184706552                                                                                        Anne B. Stefanski
                                                                                           Notary Publlc, State of New York
                                                                                            Registration No. 01ST6369842
                                                                                            Qualified In Albany County
                                                                                        Commission Expires January 22, 20.22.
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 6 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            court:                                               County:                              Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant I Respondent:
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and in his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 GER 1206 clo New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 1B years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by ·raw to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 1221 O
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99 Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight: 165; Height: S'S"; Hair: Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.


                                                                         Subscribed and sworn ro before me by the off/ant who is
                                                                         personally known ro me.



                                            Date    1     1
                                                                              ~ - ~ ,4':I ·
                                                                         Notary Public
A Plus Process Service                                                        <;,t:J.,3:([".f
PO Box582                                                                Date
Guilderland, NY 12084
5184706552                                                                                         Anne B. Stefanski
                                                                                            Notary Public, State of New York
                                                                                             Registration No. 01ST6369842
                                                                                              Qualified In Albany County
                                                                                          Commission Expires January 22, 20 22.
        Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 7 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                County:                             Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                     3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant I Respondent:
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and in his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 KLN 051 Odo New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and Informed said person of
the contents herein

Recipient Name I Address:    Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   -Subpoena to Produce Documents, Information, or Objects orto Permit Inspection of Premises In a Clvll Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99 Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight: 165; Height: S'S"; Hair. Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
Informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.

                                                                         Subscribed and swam to before me by the afflont who is
                                                                         persona:: to me.
                                                    3 27 ,7
Austi                                                                                    A~ff~(14~.
                                                                         Notary Public
A Plus Process Service
PO Box582
                                                                            31;}9:/( q
                                                                         Date
Guilderland, NY 12084
5184706552                                                                                           Anne B. Stefanski
                                                                                              Notary Public, State of New York
                                                                                               Registration No. 01 ST6369842
                                                                                                Qualified in Albany County
                                                                                            Commission Expires January 22, 20.Z:'2..
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 8 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                County:                              Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant I Respondent
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both Individually and in his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 LIB 4472 do New York Department of Financial Services

i, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises In a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight 165; Height: S'S"; Hair: Brown;.

At 3:08 p. m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.


                                                                         Subscribed and sworn to before me by the afflant who Is
                                                                         personally known to me.
                                                 3/z7 /(7
                                            Date  ' .                           a,wv. u.E:8,~.QV.1
A Plus Process Service
PO Box582                                                                Date
Guilderland, NY 12084
5184706552                                                                                            Anne B. Stefanski
                                                                                             Notary Public, State of New York
                                                                                              Registration No. 01ST6369842
                                                                                                Qualified In Albany County
                                                                                           Commission Expires January 22, 20 27...
       Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 9 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                County:                               Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                       3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant/ Respondent:
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and in his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 ROC 1200 c/o New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and Informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Cleric, 99 Washington Ave, Albany, NY 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99 Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk Age: 60;
Ethnicity: Caucasian; Gender: Female; Weight: 165; Height: S'S"; Hair. Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and If she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
Informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.


                                                                         Subscribed and sworn   to before me by the off/ant who Is
                                                                         persona/It nown to me.

~+--A---Da:__,_/_z1_!-"---17
A Plus Process Service
PO Box 582                                                               Date
Guilderland, NY 12084
5184706552                                                                                          Anne B. Stefanskl
                                                                                             Notary Public, State of New York
                                                                                             Registration No. 01ST6369842
                                                                                               Qualified in Albany County
                                                                                           Gommisslon Expires January 22, 20.2:,-Z..
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 10 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                County:                              Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant/ Respondent:
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both Individually and In his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 SAM 0727 do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and Informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Clerk, 99 Washington Ave, Albany, NV 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects orto Permit Inspection of Premises in a Civil Action

Additional Comments:
1) successful Attempt Mar 26, 2019, 3:02 pm EDT at 99Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight 165; Height: S'S"; Hair. Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and If she had any questions or concerns. that she should
contact the attorney firm.

At.8:19 a.m. on Mar 27, 2019, I received a phone call from number518-391-4565 from a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.

                                                                         Subscribed and sworn ta before me by the affiont who Is
                                                                         personally known to me.
                                              3     27     /7
                                            Date                              {l,oA, ~ ~ • C - '
A Plus Process Service
PO Box582                                                                Date
Guilderland, NY 12084
5184706552                                                                                         Anne B. Stefanski
                                                                                            Notary Public, State of New York
                                                                                             Registration No. 01ST6369842
                                                                                              Qualified in Albany County
                                                                                         C,ommi~icm ~lr~ij Jii1n1,1ary 22•. 20.zz-
     Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 11 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                 County:                              Job:
 18-CV-00565-     UNITED STATES DI.STRICT COURT FOR THE                                                      3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                 Defendant I Respondent
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                  ANDREW CUOMO, both Individually and In his official capacity, et
                                                                        al.
 Received by:                                                           For:
 A Plus Process Service                                                 Brewer, Attorneys & ·counselors
 To be served upon:
 Brit Syndicates Limited do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and Informed said person of
the contents herein                ·

Recipient Name I Address:    Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 1221 O
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99 Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender: Female; Weight: 165; Height: S'S"; Hair: Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.


                                                                          Subscribed and sworn to before me by the offiant who Is
                                                                          personally known   to me.


                                                                          NOQ~~-

A Plus Process Service
PO Box582
                                                                                 3/:r,t-/ /Cf
                                                                          Date
Guilderland, NY 12084
5184706552                                                                                         Anne B. Stefanski
                                                                                            Notary Public, State of New York
                                                                                             Registration No. 01 ST6369842
                                                                                              Qualified In Albany County
                                                                                          Commission Expires January 22, 20..z_-z_
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 12 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                County:                              Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
 l]M-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant/ Respondent
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both lndlvldually and In his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Couhselors
 To be served upon:
 Cano plus Managing Agents Limited do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects orto Permit Inspection of Premises In a Civil Action

Additional Comments:
1) successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99Washlngton Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight: 165; Height: S'S"; Hair. Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.

                                                                         Subscribed and sworn to before me by the offlont who Is
                                                                         personally known to me.


                                                                                ~f!rllk-t
                                                                         Notary Public
A Plus Process Service                                                      '3 {::J.3-/( q
PO Box 582                                                               Date
Guilderland, NY 12084
5184706552                                                                                        Anne B. Stefanski
                                                                                           Notary Public, State of New York
                                                                                            Registration No. 01ST-6369842
                                                                                              Qualified In Albany County
                                                                                         Commission Expires January 22, 201:_'Z--
     Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 13 of 20




                                                             AFFIDAVIT OF SERVICE

 Case:            Court                                                    County:                             Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                         3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff I Petitioner:                                                   Defendant I Respondent
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                     ANDREW CUOMO, both individually and in his official capacity, et
                                                                           al.
 Received by:                                                              For:
 A Plus Process Service                                                    Brewer, Attorneys & Counselors
 To be served upon:
 Liberty Managing Agency Limited c/o New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name I Address:    Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Additional Comments:
1) Successful Attempt Mar 26, 2019, 3:02 pm EDT at 99Washlngton Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender: Female; Weight 165; Height 5'5"; Hair: Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and If she had any questions or concerns, that she should
contact the attorney finn.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
infonned me he would be sending the subpoenas back to my office and not to come back to them to serve them again.




  ~
                                                                            Subscribed and sworn to before me by the affiont who is


                                                .Jjz 7/It
                                                                            personally known to me.


                                      1--D-a..,te~-,...;=-:.....+-'-.,__
                                                                                   ~a
                                                                            Notary Public
                                                                                                              ff,,-• Qlr1·
A Plus Process Service                                                            37;)::,.//9
PO Box582                                                                   Date
Guilderland, NY 12084
5184706552                                                                                           Anne B. Stefanski
                                                                                              Notary Public, State of New York
                                                                                               Registration No. 01ST6369842
                                                                                                 Qualified In Albany County
                                                                                            Commission Expires January 22, 20..:!-Z-
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 14 of 20




                                                          AFFIDAVIT OF SERVICE

 Case:            Court:                                               County:                              Job:
 18·CV·00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
 l]M-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant I Respondent:
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and in his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 S.A. Meacock & Company Limited do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and Informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 12210
Manner of Service:           Authorized, Mar 2.6, 2019, 3:02. pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects orto Permit Inspection of Premises in a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2.019, 3:02 pm EDT at 99 Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight: 165; Height: S'S"; Hair. Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and If she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
lnfomied me he would be sending the subpoenas back to my office and not to come back to them to serve them again.


                                                                         Subscribed and sworn to before me by the a{fiant who Is
                                                                         personally known to me.
                                             3/27 /19
                                            Da~       1                      QooD H £5-, •frw t\J¼P.u ·
                                                                         Notary Public
A Plus Process Service                                                     3     {.;b3:/ ( q
PO Box582                                                                Date
Guilderland, NY 12084
5184706552                                                                                          Anne B. Stefanski
                                                                                             Notary Public, State of New York
                                                                                              Registration No. 01ST6369842
                                                                                                Qualified in Albany County
                                                                                          Commission Expires January 22, 20$-
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 15 of 20




                                                          AFFIDAVIT OF SERVICE

  Case:            Court:                                               County:                              Job:
  18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
  TJM-CFH          NORTHERN DISTRICT OF NEW YORK
  Plaintiff/ Petitioner:                                                Defendant/ Respondent:
  NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both lndlvidually and In his official capacity, et
                                                                        al.
  Received by:                                                          For:
  A Plus Process Service                                                Brewer, Attorneys & Counselors
  To be served upon:
  Tokio Marine Kiln Syndicates Limited do New York Department of Financial Services

 I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
 boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
 the contents herein

 Recipient Name/ Address:     Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 12210
 Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
 Documents:                   Subpoena to Produce Documents, Information, or Objects orto Permit Inspection of Premises in a Civil Action

 Additional Comments:
 1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
 Ethnicity: Caucasian; Gender. Female; Weight: 165; Height: S'S"; Hair. Brown;

 At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
 that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
 contact the attorney firm.

 At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
 informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.

                                                                          Subscribed and sworn to before me by the af!iant who is


~--:a....._fi_,L..,;,,.(Ii_                                               personally known to me.


                                                                               Clrv>P4 a ~11.,A/J:Pq ·
                                                                          Notary Public
 A Plus Process Service
 PO Box582
                                                                              '.3 Q.3--( { q
                                                                          Date
 Guilderland, NY 12084
 5184706552
                                                                                              Anne B. Stefanski
                                                                                       Notary Public, Slate of New York
                                                                                        Registration No. 01ST6369842
                                                                                         Qualified In Albany County
                                                                                     Commission Expires January 22, 20..,Z'Z..
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 16 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court:                                               County:                              Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plalntlff / Petitioner:                                               Defendant/ Respondent:
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both Individually and In his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 AmTrust Syndicates Limited do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises In a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight: 165; Height: S'S"; Hair. Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
Informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.


                                                                         Subscribed and sworn to before me by the a!Jlant who is
                                                                         personalfy known to me.



                                                                         Notary Public
A Plus Process Service
PO Box582
                                                                              3~1±/l q
                                                                         Date
Guilderland, NY 12084
5184706552                                                                                   Anne B. Stefanski
                                                                                      Notary Public, State of New York
                                                                                       Registration No. 01ST6369842
                                                                                         Qualified In Albany County
                                                                                    Commission Expires January 22, 20_.'Z-
     Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 17 of 20




                                                        AFFIDAVIT OF SERVICE

 Case:           Court                                                 County:                           Job:
 18-CV-00566-    UNITED STATES DISTRICT COURT FOR THE                                                     3202096
 TJM-CFH         NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant/ Respondent
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and in his official capacity, et
                                                                       al .
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 Argo Managing Agency Limited do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state w.here service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Clerk, 99 Washington Ave, Albany, NV 1221 O
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects orto Permit Inspection of Premises in a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99 Washington Ave, Albany, NV 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender: Female; Weight: 165; Height: 5'5"; Hair: Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.




                                                                                                Anne B. Stefanski
                                                                                         Notary Public, State of New York
                                                                                          Registration No. 01S16369842
                                                                                            Qualified in Albany County
                                                                                       Commission Expires January 22, 20~"2.
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 18 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                County:                               Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                       3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plalntlff / Petitioner:                                               Defendant/ Respondent
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and In his official capacity, et
                                                                       <1I.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attorneys & Counselors
 To be served upon:
 Atrium Underwriters Limited do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 1221 o
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Doaiments:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99 Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender: Female; Weight 165; Height: S'S"; Hair: Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostlle and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.




 ~
                                                                          Subscribed and sworn to before me by the affiant who Is
                                                                          personally known to me.
                                                    3/z.1/1~                  a.al),/\ ~ / l ; f / ) f a ~
                                                                          Notary Public
A Plus Process Service
PO Box582
                                                                              '3 ta--3::/ t ~
                                                                          Date
Guilderland, NV 12084
5184706552
                                                                                                 Anne B. Stefanski
                                                                                          Notary Public, State of New York
                                                                                          Registration No. 01ST6369842
                                                                                           (?ualified In Albany County
                                                                                       Commission Expires January 22, 20~?..
      Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 19 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                County:                              Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant I Respondent
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and in his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Pi us Process Service                                               Brewer, Attomeys & Counselors
 To be served upon:
 CHAUCER SYNDICATES LIMITED do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:     Mary Borcsok, Cieri<, 99 Washington Ave, Albany, NV 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Additional Comments:
1) Successful Attempt Mar 26, 2019, 3:02 pm EDT at 99Washington Ave, Albany, NY 12210 received by Mary Borcsok, Cieri<. Age: 60;
Ethnicity: Caucasian; Gender: Female; Weight: 165; Height: S'S"; Hair: Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and If she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number 518-391-4565 from a man named Patrick. He was very hostile and
Informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.

                                                                         Subscribed and sworn to before me by the affiant who is
                                                                         personally known to me.



                                                                         Notary Public
A Plus Process Service
PO Box582
                                                                            31d)Hl?f
                                                                         Date
Guilderland, NY 12084
5184706552                                                                                   Anne B. Stefanski
                                                                                      Notary Public, State of New York
                                                                                       Registration No. 01ST6369842
                                                                                        Qualified in Albany County
                                                                                    Commission Expires January 22, 20,:l:!-
     Case 1:18-cv-00566-TJM-CFH Document 100-5 Filed 04/19/19 Page 20 of 20




                                                         AFFIDAVIT OF SERVICE

 Case:            Court                                                County:                              Job:
 18-CV-00566-     UNITED STATES DISTRICT COURT FOR THE                                                      3202096
 TJM-CFH          NORTHERN DISTRICT OF NEW YORK
 Plaintiff/ Petitioner:                                                Defendant I Respondent
 NATIONAL RIFLE ASSOCIATION OF AMERICA                                 ANDREW CUOMO, both individually and in his official capacity, et
                                                                       al.
 Received by:                                                          For:
 A Plus Process Service                                                Brewer, Attomeys & Counselors
 To be served upon:
 AUW 0609 do New York Department of Financial Services

I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name I Address:    Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 12210
Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises In a Civil Action

Additional Comments:
1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99Washington Ave, Albany, NY 12210 received by Mary Borcsok, Clerk. Age: 60;
Ethnicity: Caucasian; Gender. Female; Weight: 165; Height: S'S"; Hair. Brown;

At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
that I was to return to the office to retrieve them. I told her I could not do that and If she had any questions or concerns, that she should
contact the attorney firm.

At 8:19 a.m. on Mar 27, 2019, I received a phone call from number518-391-4565from a man named Patrick. He was very hostile and
informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.

                                                                         Subscribed and sworn to before me by the ajfiant who is




                                           Date
                                                                         P•~m
                                                                         Notary Public
A Plus Process Seivice
PO Box 582
                                                                            3{,J:±1 r g
                                                                         Date
Guilderland, NY 12084
5184706552                                                                                      Anne B. Stefanski
                                                                                         Notaiy Publfc1 ~late of New Yorfc
                                                                                          Registration NO. 01ST6369842
                                                                                       eommlsslon
                                                                                           Qualified In Albany County
                                                                                                   Expires J<1nulllY 22, 20 .1:J-
